Title: To John Adams from Ralph Izard, 26 April 1779
From: Izard, Ralph
To: Adams, John


     
      Dr. Sr.
      Paris 26 April 1779
     
     As I have not been able to procure from Dr. Franklin his reasons in writing for disobeying the order of Congress of 7th May 1778, I have desired Mr. Lee to favour me with a Copy of his Minutes, respecting our conversation on that subject on 12th of January last. I enclose them for your perusal, and should be obliged to you if you would attest them. If you find any mistakes, or omissions, you will be so good as to favour me with a state of the conversation. You will be pleased to let Mr. Ford take a Copy of both papers, and return me the originals.
     I enclosed you a Letter two days ago, by the Post, from Holland; it will give me pleasure to learn that it has brought you agreeable news.
     
      I have the honour to be Dr. Sr. Your most obt. hble Servt.
      Ra. Izard
     
    